DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Species I (Figure 3) in the reply filed on 06/21/2021 is acknowledged.  The traversal is on the ground(s) that “examination of all of the identified inventions and all of the pending claims would not result in a serious search and/or examination burden”.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) since Species I sets forth providing a charge storage part at a separate location from the second photoelectric conversion element and only one small pixel is the outflow destination of the leakage current from the large pixel. Species II sets forth two small pixels are the outflow destinations of the leakage current from the large pixel and the charge storage part is not in a separate location from the second photoelectric conversion element. Species III sets forth no small pixel is the outflow destination of the leakage current from the large pixel.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 3 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2011/0140182 A1).

Regarding claim 16, Tanaka teaches an electronic device (Tanaka, Fig. 5) comprising: 
a pixel array unit in which a plurality of unit pixels is arranged in row and column directions (Tanaka, Figs. 1 or 3 and 5, imaging area 10, Paragraph 0017);
 a drive circuit that drives a read target unit pixel in the plurality of unit pixels (Tanaka, Fig. 5, vertical shift register 12 and timing generation circuit 17, Paragraph 0018 and 0022); 
a processing circuit that reads a pixel signal from the read target unit pixel driven by the drive circuit (Tanaka, Fig. 5, CDS and ADC 14, Paragraph 0021); and 
a control unit that controls the drive circuit and the processing circuit (Tanaka, Fig. 5, signal level determination circuit 16, Paragraph 0021-0022), 
wherein 
the pixel array unit includes:
a plurality of first photoelectric conversion elements arranged in a two-dimensional lattice, the first photoelectric conversion elements each having a first sensitivity (Tanaka, Figs. 1 or 3, high-sensitivity photodiodes, Paragraphs 0051 and 0061); 
a plurality of second photoelectric conversion elements arranged in a two-dimensional lattice, the second photoelectric conversion elements each having a second sensitivity lower than the first sensitivity and arranged at a corresponding one of spaces between the plurality of first photoelectric conversion elements (Tanaka, Figs. 1 or 3, low-sensitivity photodiodes, Paragraphs 0051 and 0061); 
a plurality of charge storage regions each including one of the plurality of second photoelectric conversion elements and storing charge generated by a corresponding one of the plurality of second photoelectric conversion elements (Tanaka, Figs. 1 or 3, low-sensitivity photodiodes and floating diffusion FD, Paragraph 0048); 
a plurality of first color filters provided on a one-to-one basis for a light-receiving surface of each of the plurality of first photoelectric conversion elements (Tanaka, Figs. 1 and 3, color filter and microlens 20, Paragraph 0051); and 
a plurality of second color filters provided on a one-to-one basis for a light-receiving surface of each of the plurality of second photoelectric conversion elements (Tanaka, Figs. 1 and 3, color filter and microlens 30, Paragraphs 0051 and 0061), and 
in each of the plurality of first photoelectric conversion elements, the second color filter provided for the light-receiving surface of the second photoelectric conversion element included in the charge storage region closest to the first photoelectric conversion element transmit a wavelength component identical to that of the first color filter provided for the light-receiving surface of the first photoelectric conversion element closest to the charge storage region (Tanaka, Figs. 1 or 3, The second photoelectric conversion element included in the charge storage region closest to the first photoelectric conversion element have the same color filter. For example, in Figure 3A, the closest charge storage region to first photoelectric conversion element B(1) is the FD between B(1) and B(2). The charge storage region includes FD and B(2). B(2) and B(1) have the same color filter (blue color).).
Claim 1 is rejected for the same reasons as claim 16.

Regarding claim 4, Tanaka teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein each of the plurality of charge storage regions includes, in addition to the one of the plurality of second photoelectric conversion elements (Tanaka, Figs. 1 or 3, low-sensitivity photodiodes and floating diffusion FD, Paragraph 0048), a charge storage part  that stores charge generated by the second photoelectric conversion element (Tanaka, Figs. 1 or 3, floating diffusion FD, Paragraph 0048), and a node that connects the second photoelectric conversion element and the charge storage part to each other (Tanaka, Figs. 1 or 3 and 5, A node may be the connection between the second photoelectric conversion element and the READ2 transistor or the connection between the READ2 transistor and the FD.).

Regarding claim 8, Tanaka teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein the plurality of first color filters is arranged in accordance with one of a Bayer array (Tanaka, Figs. 1 or 3, Paragraphs 0049 and 0058), an X- Trans (registered trademark) type array, a quad Bayer array, or a white RGB type array.

Claim(s) 1, 4, 6, 8, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asazuma et al. (JP 2017163010 A, Translation provided).

Regarding claim 16, Asazuma et al. (hereafter referred as Asazuma) teaches an electronic device (Asazuma, Fig. 1) comprising: 
a pixel array unit in which a plurality of unit pixels is arranged in row and column directions (Asazuma, Figs. 1, 5 and 9, Pixel array unit 11, Page 3, Lines 27-30);
a drive circuit that drives a read target unit pixel in the plurality of unit pixels (Asazuma, Fig. 1, vertical drive unit 12, Page 3, Lines 35-38); 
a processing circuit that reads a pixel signal from the read target unit pixel driven by the drive circuit (Asazuma, Fig. 1, column processing unit 13 and signal processing unit 18, Page 3, Lines 52-55 and 61-62); and 
a control unit that controls the drive circuit and the processing circuit (Asazuma, Fig. 1, system control unit 15, Page 3, Lines 59-60), 
wherein 
the pixel array unit (Asazuma, Figs. 1, 5 and 9) includes: 
a plurality of first photoelectric conversion elements arranged in a two- dimensional lattice, the first photoelectric conversion elements each having a first sensitivity (Asazuma, Figs. 5 and 9, first photoelectric conversion unit 101, Page 5, Lines 40-43, Page 6, lines 55-56, Page 7, Lines 1-2, The first photoelectric conversion elements are considered to be only the photoelectric conversion elements 101 of the green pixels.); 
a plurality of second photoelectric conversion elements arranged in a two- dimensional lattice, the second photoelectric conversion elements each having a second sensitivity lower than the first sensitivity and arranged at a corresponding one of spaces between the plurality of first photoelectric conversion elements (Asazuma, Figs. 5 and 9, second photoelectric conversion unit 102, Page 5, Lines 40-43, Page 6, lines 55-56, Page 7, Lines 1-2, The second photoelectric conversion elements are considered to be only the photoelectric conversion elements 102 of the green pixels.); 
a plurality of charge storage regions each including one of the plurality of second photoelectric conversion elements and storing charge generated by a corresponding one of the plurality of second photoelectric conversion elements (Asazuma, Fig. 5, charge storage unit 111 and second photoelectric conversion unit 102 of the green pixels, Page 5, Lines 27-31, The charge storage regions includes with the charge storage unit 111 and second photoelectric conversion unit 102.); 
a plurality of first color filters provided on a one-to-one basis for a light-receiving surface of each of the plurality of first photoelectric conversion elements (Asazuma, Fig. 9, green (G) color filter 201-1-1 and 201-1-4, Page 5, Lines 40-43, Page 6, lines 55-56, Page 7, Lines 1-2, The first photoelectric conversion elements have a green color filter.); and 
a plurality of second color filters provided on a one-to-one basis for a light- receiving surface of each of the plurality of second photoelectric conversion elements (Asazuma, Fig. 9, green (G) color filter 201-2-1 and 201-2-4, Page 5, Lines 40-43, Page 6, lines 55-56, Page 7, Lines 1-2, The second photoelectric conversion elements have a green color filter.), and 
in each of the plurality of first photoelectric conversion elements, the second color filter provided for the light-receiving surface of the second photoelectric conversion element included in the charge storage region closest to the first photoelectric conversion element transmit a wavelength component identical to that of the first color filter provided for the light-receiving surface of the first photoelectric conversion element closest to the charge storage region (Asazuma, Figs. 5 and 9, the charge storage region, including the second photoelectric conversion, closest to the first photoelectric conversion element is the charge storage region south of the first photoelectric conversion element. The color filter of the second photoelectric conversion element and the first photoelectric conversion element is green.).
Claim 1 is rejected for the same reasons as claim 16.

Regarding claim 4, Asazuma teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein each of the plurality of charge storage regions includes, in addition to the one of the plurality of second photoelectric conversion elements (Asazuma, Fig. 5, charge storage unit 111 and second photoelectric conversion unit 102 of the green pixels, Page 5, Lines 27-31, The charge storage regions includes with the charge storage unit 111 and second photoelectric conversion unit 102.), a charge storage part that stores charge generated by the second photoelectric conversion element (Asazuma, Fig. 5, charge storage unit 111 of the green pixels, Page 5, Lines 27-31), and a node that connects the second photoelectric conversion element and the charge storage part to each other (Asazuma, Figs. 4 and 5, Node 113, Page 4, Lines 23-25).

Regarding claim 6, Asazuma teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein the light-receiving surface of each of the plurality of first photoelectric conversion elements has a first area, and the light-receiving surface of each of the plurality of second photoelectric conversion elements has a second area smaller than the first area (Asazuma, Figs. 5 and 9, Page 5, Lines 19-21).

Regarding claim 8, Asazuma teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), wherein the plurality of first color filters is arranged in accordance with one of a Bayer array (Asazuma, Fig. 9, Page 6, lines 55-56, The green color filters are arranged in accordance with a Bayer array), an X- Trans (registered trademark) type array, a quad Bayer array, or a white RGB type array.

Regarding claim 14, Asazuma teaches the solid-state imaging device according to claim 1 (see claim 1 analysis), further comprising: 
a floating diffusion region that stores charge (Asazuma, Fig. 4, floating diffusion (FD) unit 107, Page 5, Lines 8-9); 
a first transfer gate that transfers charge generated in each of the first photoelectric conversion elements to the floating diffusion region (Asazuma, Fig. 4, first transfer transistor 103, Page 4, Lines 31-32); 
a second transfer gate that transfers charge stored in each of the charge storage regions to the floating diffusion region (Asazuma, Fig. 4, third transfer transistor 105, Page 4, Lines 35-37); 
an amplification gate that generates, on a signal line (Asazuma, Fig. 4, vertical signal lines 17), a voltage signal having a voltage value corresponding to an amount of charge stored in the floating diffusion region (Asazuma, Fig. 4, amplifier transistor 109, Page 4, Lines 10-12); 
a selection gate that controls connection between the amplification gate and the signal line (Asazuma, Fig. 4, selection transistor 110. Page 4, Lines 13-15); and 
a reset gate that controls discharge of charge stored in the floating diffusion region (Asazuma, Fig. 4, reset transistor 108, Page 4, Lines 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asazuma et al. (JP 2017163010 A, Translation provided) in view of Yamashita (US 2014/0151531 A1).

Regarding claim 5, Asazuma teaches the solid-state imaging device according to claim 4 (see claim 4 analysis), wherein the charge storage part has structure including as a charge storage layer a polysilicon electrode (Asazuma, Page 4, Lines 54-56).
However, Asazuma does not teach the polysilicon electrode is formed on a second surface that is an opposite side from a first surface of a semiconductor substrate on which the first and second photoelectric conversion elements are formed on the first surface's side.
In reference to Yamashita, Yamashita teaches polysilicon electrode is formed on a second surface that is an opposite side from a first surface of a semiconductor substrate (Yamashita, Figs. 9-10, semiconductor region 131) on which a photoelectric conversion element is formed on the first surface's side (Yamashita, Figs. 9-10, Paragraphs 0082 and 0137-0138).
These arts are analogous since they are both related to imaging devices with charge storage units. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Asazuma with the teaching of providing the charge storage unit on an opposite side the photoelectric conversion elements as seen in Yamashita since it is a known placement for a charge storage unit and would provide similar and expected results as a placement for the charge storage unit and allow the electrode to be formed along with other pixel elements (e.g. transistors).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2011/0140182 A1) in view of Awatani (US 2014/0022401 A1) in further view of Inoue et al. (US 2008/0029788 A1).

Regarding claim 7, Tanaka teaches the solid-state imaging device according to claim 1 (see claim 1 analysis). However, Tanaka does not teach wherein each of the plurality of first photoelectric conversion elements includes a region in which a predetermined impurity is diffused at a first concentration, and each of the plurality of second photoelectric conversion elements includes a region in which the predetermined impurity is diffused at a second concentration lower than the first concentration.
In reference to Awatani, Awatani teaches wherein first photoelectric conversion elements of a first sensitivity includes a region in which a predetermined impurity is diffused at a first concentration, and second photoelectric conversion elements of a second sensitivity includes a region in which the predetermined impurity is diffused at a second concentration (Awatani, Paragraph 0091, “To make the pixels different in sensitivity… the impurity densities of substrates of the photodiodes may made different”.).
These arts are analogous since they are both related to imaging devices with different pixel sensitivities. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tanaka with the method of using different impurity densities for different pixel sensitivities as seen in Awatani.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Tanaka with the method of using different impurity densities for different pixel sensitivities as seen in Awatani since it is a known alternative for producing photodiodes with different sensitivities (Awatani, Paragraph 0091) and would provide similar and expected results of producing a high sensitivity photodiode and a low sensitivity photodiode.
However, the combination of Tanaka and Awatani does not explicitly state the second photoelectric conversion elements have an impurity that’s is diffused at a second concentration lower than the first concentration.
In reference to Inoue et al. (hereafter referred as Inoue), Inoue teaches a photoelectric conversion element includes a region in which the predetermined impurity is diffused (Inoue, Fig. 4, diffusion region N1), and a lower impurity concentration of the region produces a lower sensitivity (Inoue, Paragraph 0051).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tanaka and Awatani with the explicit teaching that a lower impurity concentration reduces the sensitivity of the photodiodes as seen in Inoue to create low sensitivity pixels.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asazuma et al. (JP 2017163010 A, Translation provided) in view of Awatani (US 2014/0022401 A1) in further view of Inoue et al. (US 2008/0029788 A1).

Regarding claim 7, Asazuma teaches the solid-state imaging device according to claim 1 (see claim 1 analysis). However, Asazuma does not teach wherein each of the plurality of first photoelectric conversion elements includes a region in which a predetermined impurity is diffused at a first concentration, and each of the plurality of second photoelectric conversion elements includes a region in which the predetermined impurity is diffused at a second concentration lower than the first concentration.
In reference to Awatani, Awatani teaches wherein first photoelectric conversion elements of a first sensitivity includes a region in which a predetermined impurity is diffused at a first concentration, and second photoelectric conversion elements of a second sensitivity includes a region in which the predetermined impurity is diffused at a second concentration (Awatani, Paragraph 0091, “To make the pixels different in sensitivity… the impurity densities of substrates of the photodiodes may made different”.).
These arts are analogous since they are both related to imaging devices with different pixel sensitivities. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Asazuma with the method of using different impurity densities for different pixel sensitivities as seen in Awatani.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Asazuma with the method of using different impurity densities for different pixel sensitivities as seen in Awatani since it is a known alternative for producing photodiodes with different sensitivities (Awatani, Paragraph 0091) and would provide similar and expected results of producing a high sensitivity photodiode and a low sensitivity photodiode.
However, the combination of Asazuma and Awatani does not explicitly state the second photoelectric conversion elements have an impurity that’s is diffused at a second concentration lower than the first concentration.
In reference to Inoue et al. (hereafter referred as Inoue), Inoue teaches a photoelectric conversion element includes a region in which the predetermined impurity is diffused (Inoue, Fig. 4, diffusion region N1), and a lower impurity concentration of the region produces a lower sensitivity (Inoue, Paragraph 0051).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Asazuma and Awatani with the explicit teaching that a lower impurity concentration reduces the sensitivity of the photodiodes as seen in Inoue to create low sensitivity pixels.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asazuma et al. (JP 2017163010 A, Translation provided) in view of Saito (US 2007/0035645 A1) in further view of Motta (US 2011/0228097 A1).

Regarding claim 10, Asazuma teaches The solid-state imaging device according to claim 1 (see claim 1 analysis). However, Asazuma does not teach wherein the plurality of first color filters includes a color filter that has a broad light transmission characteristic for visible light and transmits less than or equal to 80 percent (%) of visible light.
In reference to Saito, Saito teaches wherein the plurality of first color filters includes a color filter that has a broad light transmission characteristic for visible light (Saito, Fig. 1 and 2, Paragraphs 0039-0041) and transmits less than 100 percent (%) of visible light (Saito, Paragraphs 0044-0049).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Asazuma with the gray color filters as seen in Saito so that the sense of resolution can be prevented from being unbalanced among colors and outline emphasis can be applied to achieve an excellent image (Saito, Paragraph 0016-0018).
 However, the combination of Asazuma and Saito does not explicitly state the color filter transmits less than or equal to 80 percent (%) of visible light. Examiner notes that while Figure 2 of Saito appears to disclose the color filter transmits less than or equal to 80 percent (%) of visible light (Sato, Fig. 2, Gray(2) and Gray(3)) it is not explicitly stated.
In reference to Motta, Motta teaches a gray color filter transmits less than or equal to 80 percent (%) of visible light (Motta, Paragraphs 0046 and claim 7).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Asazuma and Saito with the explicit teaching of a gray color filter transmitting less than or equal to 80 percent (%) of visible light as seen in Motta since it is a known transmittance value for a gray color filter and would produce similar and expected results for reducing the amount of visible light to the pixel.
Claim 9 is rejected for the same reasons as claim 10.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2011/0140182 A1) in view of Saito (US 2007/0035645 A1) in further view of Motta (US 2011/0228097 A1).

Regarding claim 10, Tanaka teaches The solid-state imaging device according to claim 1 (see claim 1 analysis). However, Tanaka does not teach wherein the plurality of first color filters includes a color filter that has a broad light transmission characteristic for visible light and transmits less than or equal to 80 percent (%) of visible light.
In reference to Saito, Saito teaches wherein the plurality of first color filters includes a color filter that has a broad light transmission characteristic for visible light (Saito, Fig. 1 and 2, Paragraphs 0039-0041) and transmits less than 100 percent (%) of visible light (Saito, Paragraphs 0044-0049).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tanaka with the gray color filters as seen in Saito so that the sense of resolution can be prevented from being unbalanced among colors and outline emphasis can be applied to achieve an excellent image (Saito, Paragraph 0016-0018).
 However, the combination of Tanaka and Saito does not explicitly state the color filter transmits less than or equal to 80 percent (%) of visible light. Examiner notes that while Figure 2 of Saito appears to disclose the color filter transmits less than or equal to 80 percent (%) of visible light (Sato, Fig. 2, Gray(2) and Gray(3)) it is not explicitly stated.
In reference to Motta, Motta teaches a gray color filter transmits less than or equal to 80 percent (%) of visible light (Motta, Paragraphs 0046 and claim 7).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Tanaka and Saito with the explicit teaching of a gray color filter transmitting less than or equal to 80 percent (%) of visible light as seen in Motta since it is a known transmittance value for a gray color filter and would produce similar and expected results for reducing the amount of visible light to the pixel.
Claim 9 is rejected for the same reasons as claim 10.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asazuma et al. (JP 2017163010 A, Translation provided) in view of Suzuki et al. (US 20100079611 A1).

Regarding claim 9, Asazuma teaches the solid-state imaging device according to claim 1 (see claim 1 analysis). However, Asazuma does not teach wherein the plurality of first color filters includes a color filter having a broad light transmission characteristic for visible light.
In reference to Suzuki et al. (hereafter referred as Suzuki), Suzuki teaches wherein the plurality of first color filters includes a color filter having a broad light transmission characteristic for visible light (Suzuki, Fig. 4C(1), Paragraphs 0178-0179).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Asazuma with the broad light (white) color filter as seen in Suzuki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Asazuma with the broad light (white) color filter as seen in Suzuki since the W pixels have sensitivity higher than those of the R, G, and B pixels, high sensitivity can be attained by using signals of the W pixels as luminance signals (Suzuki, Paragraph 0179).

Regarding claim 11, Asazuma teaches the solid-state imaging device according to claim 1 (see claim 1 analysis). However, Asazuma does not teach the plurality of first color filters includes color filters that transmit wavelength components of colors having a complementary color relationship with RGB three primary colors.
In reference to Suzuki, Suzuki teaches the plurality of first color filters includes color filters that transmit wavelength components of colors having a complementary color relationship with RGB three primary colors (Suzuki, Fig. 4C(2), Paragraphs 0181-0182).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Asazuma with the complementary color filters as seen in Suzuki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Asazuma with the complementary color filters as seen in Suzuki since color filters of the complementary color system has sensitivity higher than that of color filters of the primary color system, sensitivity of an imaging apparatus can be improved by using color filters in the complementary color system in which transmitted lights in a visible region are complementary colors of the respective three primary colors (Suzuki, Paragraph 0181).

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2011/0140182 A1) in view of Suzuki et al. (US 20100079611 A1).

Regarding claim 9, Tanaka teaches the solid-state imaging device according to claim 1 (see claim 1 analysis). However, Tanaka does not teach wherein the plurality of first color filters includes a color filter having a broad light transmission characteristic for visible light.
In reference to Suzuki et al. (hereafter referred as Suzuki, Suzuki teaches wherein the plurality of first color filters includes a color filter having a broad light transmission characteristic for visible light (Suzuki, Fig. 4C(1), Paragraphs 0178-0179).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tanaka with the broad light (white) color filter as seen in Suzuki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Tanaka with the broad light (white) color filter as seen in Suzuki since the W pixels have sensitivity higher than those of the R, G, and B pixels, high sensitivity can be attained by using signals of the W pixels as luminance signals (Suzuki, Paragraph 0179).

Regarding claim 11, Tanaka teaches the solid-state imaging device according to claim 1 (see claim 1 analysis). However, Tanaka does not teach the plurality of first color filters includes color filters that transmit wavelength components of colors having a complementary color relationship with RGB three primary colors.
In reference to Suzuki, Suzuki teaches the plurality of first color filters includes color filters that transmit wavelength components of colors having a complementary color relationship with RGB three primary colors (Suzuki, Fig. 4C(2), Paragraphs 0181-0182).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Tanaka with the complementary color filters as seen in Suzuki.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Tanaka with the complementary color filters as seen in Suzuki since color filters of the complementary color system has sensitivity higher than that of color filters of the primary color system, sensitivity of an imaging apparatus can be improved by using color filters in the complementary color system in which transmitted lights in a visible region are complementary colors of the respective three primary colors (Suzuki, Paragraph 0181).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asazuma et al. (JP 2017163010 A, Translation provided) in view of Cho et al. (US 2014/0014818 A1).

Regarding claim 12, Asazuma teaches the solid-state imaging device according to claim 1 (see claim 1 analysis). However, Asazuma does not teach wherein at least one of the plurality of first color filters is a light-shielding film.
In reference to Cho et al. (hereafter referred as Cho), Cho teaches teach wherein at least one of the plurality of first color filters is a light-shielding film (Cho, Figs. 2 and 5, Paragraphs 0070-0072).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Asazuma with a light-shielding film on at least one of the plurality of first color filters as seen in Cho to allow the device to compensate for local dark current in the image sensor (Cho, Paragraphs 0008-0013).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2011/0140182 A1) in view of Cho et al. (US 2014/0014818 A1).

Regarding claim 12, Tanaka teaches the solid-state imaging device according to claim 1 (see claim 1 analysis). However, Tanaka does not teach wherein at least one of the plurality of first color filters is a light-shielding film.
In reference to Cho et al. (hereafter referred as Cho), Cho teaches teach wherein at least one of the plurality of first color filters is a light-shielding film (Cho, Figs. 2 and 5, Paragraphs 0070-0072).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tanaka with a light-shielding film on at least one of the plurality of first color filters as seen in Cho to allow the device to compensate for local dark current in the image sensor (Cho, Paragraphs 0008-0013).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asazuma et al. (JP 2017163010 A, Translation provided) in view of Wang (US 20160099272 A1).

Regarding claim 13, Asazuma teaches the solid-state imaging device according to claim 1 (see claim 1 analysis). However, Asazuma does not teach wherein the plurality of first color filters includes a color filter that transmits infrared light.
In reference to Wang, Wang teaches the plurality of first color filters includes a color filter that transmits infrared light (Wang, Fig. 2, Paragraph 0021).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Asazuma with the IR filter as seen in Wang to allow the device to capture IR images and be used as a distance measurement device (Wang, Paragraphs 0008)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2011/0140182 A1) in view of Wang (US 20160099272 A1).

Regarding claim 13, Tanaka teaches the solid-state imaging device according to claim 1 (see claim 1 analysis). However, Tanaka does not teach wherein the plurality of first color filters includes a color filter that transmits infrared light.
In reference to Wang, Wang teaches the plurality of first color filters includes a color filter that transmits infrared light (Wang, Fig. 2, Paragraph 0021).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Tanaka with the IR filter as seen in Wang to allow the device to capture IR images and be used as a distance measurement device (Wang, Paragraphs 0008)

Allowable Subject Matter
Claims 15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 15, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“the second photoelectric conversion elements each having a second sensitivity lower than the first sensitivity and arranged at a corresponding one of spaces between the plurality of first photoelectric conversion elements; a plurality of charge storage regions each including one of the plurality of second photoelectric conversion elements and storing charge generated by a corresponding one of the plurality of second photoelectric conversion elements; a plurality of first color filters provided on a one-to-one basis for a light-receiving surface of each of the plurality of first photoelectric conversion elements; and a plurality of second color filters provided on a one-to-one basis for a light- receiving surface of each of the plurality of second photoelectric conversion elements, wherein the plurality of first color filters includes a third color filter that transmits a first wavelength component and a fourth color filter that transmits a second wavelength component different from the first wavelength component, the plurality of second color filters includes a fifth color filter that transmits a third wavelength component and a sixth color filter that transmits a fourth wavelength component different from the third wavelength component, an amount of charge generated, per unit time, by the first photoelectric conversion element provided with the third color filter on the light-receiving surface in a case where white light having a broad light intensity in a visible light region is incident is greater than an amount of charge generated, per unit time, by the first photoelectric conversion element provided with the fourth color filter on the light-receiving surface in a case where the white light is incident, an amount of charge generated, per unit time, by the second photoelectric conversion element provided with the fifth color filter on the light-receiving surface in a case where the white light is incident is greater than an amount of charge generated, per unit time, by the second photoelectric conversion element provided with the sixth color filter on the light-receiving surface in a case where the white light is incident, and the fifth color filter is provided on the light-receiving surface of the second photoelectric conversion element included in the charge storage region closest to the first photoelectric conversion element provided with the fourth color filter on the light- receiving surface.”


As per claims 17, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“the second photoelectric conversion elements each having a second sensitivity lower than the first sensitivity and arranged at a corresponding one of spaces between the plurality of first photoelectric conversion elements; a plurality of charge storage regions each including one of the plurality of second photoelectric conversion elements and storing charge generated by a corresponding one of the plurality of second photoelectric conversion elements; a plurality of first color filters provided on a one-to-one basis for a light-receiving surface of each of the plurality of first photoelectric conversion elements; and a plurality of second color filters provided on a one-to-one basis for a light- receiving surface of each of the plurality of second photoelectric conversion elements, the plurality of first color filters includes a third color filter that transmits a first wavelength component and a fourth color filter that transmits a second wavelength component different from the first wavelength component, the plurality of second color filters includes a fifth color filter that transmits a third wavelength component and a sixth color filter that transmits a fourth wavelength component different from the third wavelength component, an amount of charge generated, per unit time, by the first photoelectric conversion element provided with the third color filter on the light-receiving surface in a case where white light having a broad light intensity in a visible light region is incident is greater than an amount of charge generated, per unit time, by the first photoelectric conversion element provided with the fourth color filter on the light-receiving surface in a case where the white light is incident, an amount of charge generated, per unit time, by the second photoelectric conversion element provided with the fifth color filter on the light-receiving surface in a case where the white light is incident is greater than an amount of charge generated, per unit time, by the second photoelectric conversion element provided with the sixth color filter on the light-receiving surface in a case where the white light is incident, and the fifth color filter is provided on the light-receiving surface of the second photoelectric conversion element included in the charge storage region closest to the first photoelectric conversion element provided with the fourth color filter on the light- receiving surface.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698    


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698